EXHIBIT 21 LIST OF SUBSIDIARIES Subsidiaries of Ashland Inc. (“AI”) at September 30, 2011, included the companies listed below.Ashland has numerous unconsolidated affiliates, which are primarily accounted for on the equity method, and majority-owned consolidated subsidiaries in addition to the companies listed below.Such affiliates and subsidiaries are not listed below since they would not constitute a significant subsidiary considered in the aggregate as a single entity. Company Jurisdiction of Incorporation Aqualon Company Delaware Aqualon France B.V. Netherlands ASH GP LLC Delaware Ashland Canada Corp Nova Scotia, Canada Ashland Canada Holdings B.V. Netherlands Ashland (Changzhou) Advanced Chemical Co., Ltd. China Ashland (Changzhou) Special Chemical Co., Ltd. China Ashland (China) Holdings Co., Ltd. China Ashland Chemical de Mexico S.A. de C.V. Mexico Ashland Chemical Hispania, S.L. Spain Ashland Chemicals (Nanjing) Company Limited China Ashland Deutschland GmbH Germany Ashland-Especialidades Quimicas Ltda. Brazil Ashland Finland Oy Finland Ashland France SAS France Ashland Hercules Produtos Quimicos Ltda. Brazil Ashland Holdings B.V. Netherlands Ashland Industries Belgium BVBA Belgium Ashland Industries Deutschland GmbH Germany Ashland Industries Europe GmbH Switzerland Ashland Industries Finland Oy Finland Ashland Industries Hispania S.A. Spain Ashland Industries Italia S.R.L. Italy Ashland Industries Nederland B.V. Netherlands Ashland Industries Sweden AB Sweden Ashland Industries UK Limited United Kingdom Ashland International Holdings, Inc. Delaware Ashland Italia S.R.L. Italy Ashland Licensing and Intellectual Property LLC United States Ashland Nederland B.V. Netherlands Ashland-Plasticos De Portugal, Lda. Portugal Ashland Poland Sp.Z O.O. Poland Ashland Polimeros do Brasil S.A. Brazil Ashland Singapore Pte. Ltd. Singapore Ashland Sweden AB Sweden Ashland (Tianjin) Chemical Co., Ltd. China Ashland UK Limited United Kingdom AshOne C.V. Netherlands AshTwo C.V. Netherlands AshThree LLC Delaware Beijing Tianshi Special Chemical Technique Co., Ltd. China East Bay Realty Services, Inc. United States Ever Success Overseas Limited British Virgin Islands Company Jurisdiction of Incorporation Hercules Chemicals (Taiwan) Co., Ltd. Taiwan Hercules do Brasil Produtos Quimicos Ltda. Brazil Hercules Doel BVBA Belgium Hercules Europe BVBA Belgium Hercules Holding BV BVBA Belgium Hercules Holding II Limited United Kingdom Hercules Incorporated Delaware Hercules Investment ApS Denmark Hercules Investments Netherlands B.V. Netherlands Hercules Investments Sarl Luxembourg Hercules Korea Chemical Co., Ltd. Korea Hercules Paper Holdings, Inc. Delaware Hercules Russia LLC Russia Hercules Trading (Shanghai) Company Limited China International Specialty Holdings LLC United States International Specialty Products Inc. United States ISP (Belgium) International N.V. Belgium ISP (Canada) Corp. Canada ISP (Great Britain) Co. Ltd. United Kingdom ISP (Japan) Ltd. Japan ISP (Switzerland) GmbH Switzerland ISP Bermuda Limited Bermuda ISP Chemco LLC United States ISP Chemicals LLC United States ISP Cologne Holding GmbH Germany ISP do Brasil Ltda. Brazil ISP France Holding SARL France ISP France Marketing SARL France ISP Global Technologies Deutschland GmbH Germany ISP Global Technologies Inc. United States ISP HC Limited Cyprus ISP Holdings (U.K.) Limited United Kingdom ISP Investments Inc. United States ISP Luxembourg Canada S.a.r.l. Luxembourg ISP Luxembourg Holdings S.a.r.l. Luxembourg ISP Marl GmbH Germany ISP Marl Holdings GmbH Germany ISP Sales (U.K.) Limited Ireland ISP Synthetic Elastomers LLC United States ISP Technologies LLC United States ISP Vincience S.A. France OOO Ashland Eurasia Russia Progiven S.A.S. France Shanghai Ashland Chemicals Co., Ltd. China Valvoline (Australia) Pty. Limited Australia Valvoline (Deutschland) GmbH & Co. Kg Germany Valvoline Instant Oil Change Franchising, Inc. United States Valvoline International, Inc. United States
